                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


DANTE LATRELL GRAF,
         Petitioner,

      v.                                               Case No. 17-C-1169

LIZZIE TEGELS, Warden,
Jackson Correctional Institution,
           Respondent.
______________________________________________________________________

                                DECISION AND ORDER

      Dante Graf was convicted in the Wisconsin courts of being a felon in possession

of a firearm, possession of cocaine, and resisting or obstructing an officer. He was

sentenced to approximately six years in state custody: four years of initial confinement

and two years of extended supervision. Graf now petitions for a writ of habeas corpus

under 28 U.S.C. § 2254.

                                   I. BACKGROUND

      At approximately 2:00 a.m. on March 8, 2014, Milwaukee police officers responded

to a report of shots fired in a tavern parking lot. Officer Tremblay testified that when he

arrived on the scene he observed a large group of people in the parking lot, some of

whom appeared to be arguing or fighting. As Tremblay approached the group, he saw

two individuals begin to walk away. He ordered them to stop and show their hands.

Tremblay testified that one of the individuals got down on the ground and began doing

pushups. The other, whom Tremblay would later identify as Graf, walked to a car that

was parked in the lot. While Tremblay was near the other individual on the ground, Graf

backed the car up—almost striking Tremblay—and began to drive off. Tremblay ordered
Graf to stop. By this time, a second officer, Officer Helwer, was present and also ordered

Graf to stop. Graf stopped and exited the vehicle. Tremblay ordered him to put his hands

up, and he complied. But then Graf backed up and started to run away. Before Graf

made it very far, the officers caught up to him. Graf struggled even after the officers had

caught him. According to the officers, Officer Helwer sprayed Graf in the face with pepper

spray to get him to stop resisting. Eventually, the officers were able to handcuff Graf and

place him under arrest.

      Tremblay and Helwer testified that, after arresting Graf, they turned him over to

other officers. One of these officers searched him incident to the arrest and found

cocaine. Meanwhile, Tremblay and Helwer searched the car that Graf had just been

driving and found a handgun near the driver’s seat. As a result of these events, Graf was

charged with resisting or obstructing officers, possession of cocaine, and being a felon in

possession of a firearm.

      At trial, Graf argued that the officers had arrested the wrong person. He claimed

that he was not the person who drove the car, ran from police, and was sprayed with

pepper spray. Instead, Graf argued, the officers stopped and arrested him while he was

walking away from the large group of people in the parking lot.

      The jury convicted Graf of all charges.         The trial court sentenced him to

approximately six years in state custody.       At sentencing, the court also imposed

mandatory DNA surcharges pursuant to Wis. Stat. § 973.046(1r)(b).           This statutory

provision was enacted in 2013 and applies to all persons sentenced for misdemeanors

on or after January 1, 2014. See 2013 Wis. Act 20, §§ 2355, 9326, 9426; State v.

Williams, 381 Wis. 2d 661, 679 (2018). Graf was sentenced in connection with two

                                            2
misdemeanor offenses (possession of cocaine and resisting an officer) on November 3,

2014, and thus the court was required to impose the DNA surcharges.

       Graf’s postconviction counsel initiated the direct-appeal process by filing a

postconviction motion in the trial court alleging that the state had failed to disclose

exculpatory evidence and that Graf’s trial counsel had been ineffective. Both of these

claims revolved around two video recordings that would have been made by cameras

installed in the squad cars of Officers Tremblay and Helwer. In the postconviction motion,

Graf’s counsel alleged that the discovery “show[ed]” that these videos existed. (ECF No.

16-2 at p. 18 of 24.) However, Graf’s trial counsel did not ask to see these videos, and

the assistant district attorney who prosecuted Graf did not automatically provide his

counsel with copies of the videos. Graf’s postconviction counsel asked the assistant

district attorney for copies of the videos, but she was informed that by that time the police

had destroyed them pursuant to their retention policy. In his postconviction motion, Graf

argued that the assistant district attorney’s failure to provide the videos to trial counsel

even though he did not request them amounted to a violation of Brady v. Maryland, 373

U.S. 83 (1963). He further argued that trial counsel’s failure to request the videos

amounted to ineffective assistance under Strickland v. Washington, 466 U.S. 668 (1984).

       Graf’s postconviction motion also argued that imposition of the misdemeanor DNA

surcharges was improper.       Graf observed that although the Wisconsin legislature

provided that a surcharge must be imposed on all misdemeanants sentenced on or after

January 1, 2014 (as Graf was), it also provided that a person could not be compelled to

provide a biological specimen until April 1, 2015. Graf argued that, under the reasoning



                                             3
of State v. Elward, 363 Wis.2d 628 (Ct. App. 2015), a surcharge could not be imposed on

a defendant before the date on which he could be compelled to provide a specimen.

       The trial court denied Graf’s postconviction motion without holding a hearing. Graf

appealed, raising the same three issues. The Wisconsin Court of Appeals rejected both

the Brady claim and the ineffective-assistance claim on the ground that Graf’s

postconviction motion did not allege facts showing that the videos would have helped his

defense. The court observed that the motion did not allege what the videos would have

depicted and that therefore it did not allege that the videos were exculpatory or that trial

counsel’s failure to request them caused him prejudice. Applying State v. Allen, 274 Wis.

2d 568 (2004), the court held that because the postconviction motion did not allege facts

that, if true, would have entitled Graf to relief, the trial court correctly rejected the Brady

and ineffective-assistance claims without holding an evidentiary hearing. Finally, the

court of appeals rejected Graf’s challenge to the misdemeanor DNA surcharge, reasoning

that Graf had misunderstood the Elward case.

       After the court of appeals affirmed his conviction, Graf sought review in the

Wisconsin Supreme Court, raising the same three claims that he raised below. His

petition for review was denied. Graf now seeks federal habeas relief on the same three

grounds that he raised in state court.

                                      II. DISCUSSION

       The Wisconsin Court of Appeals addressed all three of Graf’s claims on the merits.

Therefore, I may grant habeas relief only if the court’s adjudication of the claims resulted

in a decision that was contrary to, or involved an unreasonable application of, clearly

established federal law as determined by the Supreme Court of the United States or

                                              4
resulted in a decision that was based on an unreasonable determination of the facts in

light of the evidence presented in the state-court proceeding. 28 U.S.C. § 2254(d).

A.     Brady Claim and Ineffective-Assistance Claim

       I first address Graf’s claim involving the squad videos. Although Graf raises this

claim both as a Brady violation and an ineffective-assistance claim, I will primarily discuss

the claim in the context of ineffective assistance. I do this because Graf alleged that the

state disclosed the videos’ existence in discovery. (ECF No. 16-2 at p. 18 of 24.) If the

state disclosed the videos, but trial counsel did not request or review them, then the

prosecutor did not suppress the videos in violation of Brady. See, e.g., United States v.

Wilson, 237 F.3d 827, 832 (7th Cir. 2001) (to prove Brady violation, defendant must show

that evidence was (1) favorable, (2) suppressed, and (3) material to the defense).

However, trial counsel’s failure to request or review the videos would likely constitute

deficient performance under Strickland. Thus, I will examine whether trial counsel’s

deficient performance resulted in prejudice. See Strickland, 466 U.S. at 687–94 (to prove

a claim of ineffective assistance of counsel, a criminal defendant must prove both that his

counsel performed deficiently and that he was prejudiced as a result). To show prejudice,

Graf must show that there is a reasonable probability that, but for counsel’s deficient

performance, the result of the proceeding would have been different. Id. at 694.

       Before turning to the issue of prejudice, I note that the respondent argues that Graf

procedurally defaulted his Brady and ineffective-assistance claims because the

Wisconsin Court of Appeals supposedly disposed of these claims on an independent and

adequate state ground, namely, the rule that a defendant is not entitled to an evidentiary

hearing unless his postconviction motion sets forth “sufficient material facts that, if true,

                                             5
would entitle the defendant to relief.” State v. Allen, 274 Wis. 2d 568, 576 (2004).

However, at least as applied to this case, the State v. Allen rule is not a rule that is

“independent” of the relevant federal questions. See, e.g., Kaczmarek v. Rednour, 627

F.3d 586, 591 (7th Cir. 2010) (federal review is foreclosed only if the state-law ground is

“independent of the federal question”). Rather, to apply the rule, the state court had to

compare the allegations of Graf’s postconviction motion to the relevant federal cases, i.e.,

Brady and Strickland, to determine whether those allegations warranted relief under

federal law. Thus, Graf did not procedurally default his federal claims, and I will proceed

to the merits. I note, however, that in reviewing Graf’s federal claims I am limited to the

record created in state court. See 28 U.S.C. §§ 2254(d)(2) & (e)(2). In this case, that

means Graf cannot present facts in this court that he did not allege in his state

postconviction motion.

       In his postconviction motion, Graf did not allege any facts showing that the squad

videos would have helped his defense. He did not, for example, allege that the videos

would have shown that he was not the person who drove the car, ran from the officers,

and was sprayed with pepper spray. Instead, he alleged that the videos were potentially

exculpatory in that they might have shown something that contradicted the officers’

testimony or otherwise supported his mistaken-identity defense. (ECF No. 16-2 at pp.

18–20 of 24.) The Wisconsin Court of Appeals determined that because Graf did not

allege any specific facts showing that the videos would have helped his defense, his

postconviction motion did not establish a reasonable probability that, had his trial counsel

obtained the videos, the result of his trial would have been different. This determination

was not contrary to, and did not involve an unreasonable application of, clearly

                                             6
established federal law as determined by the Supreme Court of the United States. Nor

was it based on an unreasonable determination of the facts in light of the evidence

presented in state court. Therefore, Graf is not entitled to habeas relief on his claims

involving the videos. 1

B.     Claim Involving DNA Surcharges

       Graf contends that the imposition of the misdemeanor DNA surcharges resulted in

violations of the Ex Post Facto Clause. His argument is based on State v. Elward, 363

Wis. 2d 628 (Ct. App. 2015). In that case, the Wisconsin Court of Appeals held that

requiring defendants who (a) committed misdemeanors before the effective date of the

statutory provision creating the surcharge (January 1, 2014), and (b) were sentenced

before the date on which the court could require the defendant to provide a biological

specimen (April 1, 2015), would violate the Ex Post Facto Clause. Id. at 632. The court

reasoned that requiring a non-contributor to the databank to pay the surcharge would

amount to a fine rather than a regulatory fee and therefore would be a form of punishment.

Id. Thus, if the non-contributor committed his crime before the effective date of the

statutory provision, imposing the surcharge would result in imposing a punishment that

was not on the books at the time the defendant committed the crime, in violation of the

Ex Post Facto Clause.

       The Wisconsin Supreme Court recently overruled Elward and held that the

surcharge is not a form of punishment and that therefore imposing it on defendants who



1 As noted, the squad videos have been destroyed. Graf does not argue that the
destruction of the videos violated his federal rights. Nor did he raise such an argument
in state court. See Wis. Ct. App. Op. at 5 n.2, ECF No. 16-5.
                                            7
committed their crimes before the statute’s effective date does not violate the Ex Post

Facto Clause. Williams, 381 Wis. 2d at 676–89. However, even if Elward were still good

law, Graf would not be entitled to relief. Graf committed his crimes on March 8, 2014,

which was after the date on which the statutory provision creating the surcharge went into

effect. Thus, even if the surcharge was a form of punishment, the court could have

imposed it on Graf without violating the Ex Post Facto Clause. See, e.g., Peugh v. United

States, 569 U.S. 530, 532–33 (2013).

                                   III. CONCLUSION

       For the reasons stated, IT IS ORDERED that Graf’s petition for a writ of habeas

corpus is DENIED. The Clerk of Court shall enter final judgment. Pursuant to Rule 11 of

the Rules Governing § 2254 Cases, I find that the petitioner has not made the showing

required by 28 U.S.C. § 2253(c)(2), and therefore I will not issue a certificate of

appealability.

       Dated at Milwaukee, Wisconsin, this 2nd day of October, 2018.



                                                s/Lynn Adelman_________
                                                LYNN ADELMAN
                                                United States District Judge




                                            8
